DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claims 1-4, 6, 8-15 are pending with claims 5 and 7 cancelled and claims 8-15 withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a first fluid flow directed between” in line 16 and should be –a first fluid flow is directed between--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the limitation “the evaporator, through which a second fluid flow is directed;” at the bottom of page 2 which was not described in the specification as originally filed and introduces new matter. The specification only describes a second flow of fluid (50) being circulated between the liquid cooler (26) and the second condenser (28) in the first mode of operation, see paragraphs [0025-0026] and Figure 1. The second and third modes of operation, described in paragraphs [0027-0029] and Figures 2-3 close the second fluid circuit via valve (44) and only have the first flow of fluid (46) circulating through the evaporator and liquid cooler. Therefore, no second fluid flow is disclosed as passing through the evaporator in the originally filed specification. Therefore, the added recitation of “the evaporator, through which a second fluid flow is directed” was not properly described in the application as filed and introduces new matter.
Claims 2-4 and 6 are included in the 112(a) rejection for their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “the evaporator, through which a second fluid flow is directed;” at the bottom of page 2. The recitation renders the claim indefinite because it is unclear how the second fluid flow (50) is directed to the evaporator (22) when only the first fluid flow is described as passing through the evaporator. The specification only describes a second flow of fluid (50) being circulated between the liquid cooler (26) and the second condenser (28) to exchange heat with the refrigerant in the first mode of operation, see paragraphs [0025-0026] and Figure 1. The second and third modes of operation, described in paragraphs [0027-0029] and Figures 2-3 close the second fluid circuit via valve (44) and only have the first flow of fluid (46) circulating through the evaporator and liquid cooler. Therefore, no second fluid flow is disclosed as passing through the evaporator as originally filed making the scope of the claim unclear and indefinite. Therefore, the arrangements of the refrigerant circuit with respect to the first fluid flow circuit and second fluid flow circuit circulating between the evaporator and liquid cooler are unclear rendering the scope of the claim unclear and indefinite.
Claim 1 further recites “refrigerant flow is directed from each of the first condenser and the second condenser through the evaporator, without passing through the other of the first condenser and the second condenser” at the end of the claim and it is unclear how refrigerant can be directed from each of the first and second condenser without passing through the other of the first condenser and the second condenser. I appears the claim should read --refrigerant flow is directed from one of the first condenser and the second condenser through the evaporator, without passing through the other of the first condenser and the second condenser—and this is how the claim will be interpreted for purposes of examination.
Claims 2-4 and 6 are included in the 112(b) rejection for their dependency.
	
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant argues claim 1 has been amended to remove the elements in the claim drawn to new matter.
This is not found persuasive because the added limitations in the 12/30/2020 response have been further amended in the 05/24/2021 and 10/13/2021 responses and now currently reads “the evaporator, through which a second fluid flow is directed;”. The specification lacks adequate written description for these limitations as well as the claims remain unclear as discussed in the 112(a) and 112(b) rejections above. 
The non-application of prior art against claims 1-4 and 6 should not be construed as an indication of allowable subject matter, but rather as an indicator of the extent to which the claims are indefinite such that determination of patentability is precluded at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.